Opinion,
Per Curiam,
The petition for allocatur is granted. The judgment of the Superior Court is reversed and the order of the court of original jurisdiction is vacated. The case is remanded to the last mentioned court with directions to consider the petition for a writ of habeas corpus in light of the decisions of this Court in Gom*629monwealth ex rel. Branam v. Myers, 420 Pa. 77, 216 A. 2d 89 (1966), and Commonwealth ex rel. Robinson v. Myers, 420 Pa. 72, 215 A. 2d 637 (1966). If it is determined that appellant’s constitutional rights were infringed, the record shall be ordered transferred to the court of oyer and terminer. Upon transfer, said court shall provide appellant with the assistance of counsel, and hear and determine the merits of a motion for a new trial. If an appeal is filed from the judgment within a reasonable time following disposition of the motion for a new trial, it shall be considered timely in view of the circumstances presented.